Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 21, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 102-120, 122-126, 128-129 and 134 are currently pending. Claims 105, 111, 112 and 128 have been amended by Applicants’ amendment filed 03-21-2022. No claims have been added or canceled by Applicants’ amendment filed 03-21-2022.

Applicant's election of Group I without traverse, claims 102-121 and 128 (claim 121, now
canceled), directed to a method of preparing a plurality of oligonucleotides; and the election of Species as
follows:
Species (A): wherein the species error reduction utilizes a mismatch endonuclease (claim 109),
Species (B): wherein the species of the method of claim 112 further comprises activating and
deactivating a set of electrodes (claim 116),
Species (C): not elected due to Applicants' amendment of claim 121 to depend from claim 120, in
the reply filed on December 14, 2020 was previously acknowledged.

Claims 122-126, 129 and 134 were previously withdrawn from further consideration pursuant to
37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking
claim.

Claims 106-108 and 113-119 were previously withdrawn from further consideration pursuant to
37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

Response to Arguments
Applicant’s arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) based on amendments to the claims filed December 14, 2020, Applicant disagrees with the withdrawal of claims 113-116, 118 and 119 as being directed to a non-elected species (Applicant Remarks, pg. 8, third full paragraph).
Regarding (a), Applicant’s assertion that withdrawal of claims 113-116, 118 and 119 as being directed to a non-elected species is improper, is not found persuasive. It is noted that in the reply filed December 14, 2020, Applicant elected the method of claim 112, further comprising an additional step of activating and deactivating a set of electrodes (claim 116). The Examiner respectfully notes that instant claim 113 is not directed to the elected species (activating and deactivating a set of electrodes). Instant claims 114-116, 118 and 119 depend from withdrawn claim 113. Thus, the claims are withdrawn as being directed to a non-elected species.

As previously indicated, the claims will be examined insofar as they read on the elected species.

Therefore, claims 102-105, 109-112, 120 and 128 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21, 2022 have been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed December 21, 2018 is a DIV of US Patent Application No. 13/505,646, filed May 2, 2012 (now US Patent No 10207240), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2010/055298, filed on November 3, 2010, which claims the benefit of US Provisional Patent Application 61/264,641, filed on November 25, 2009; and US Provisional Patent Application 61/257,591, filed November 3, 2009.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 21, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 102-105, 109-112, 120 and 128 is maintained under 35 U.S.C. 112, 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 102 is maintained as being indefinite for the recitation of the term "conditions promoting error reduction" in line 16 because it is completely unclear what conditions are encompassed by the term “conditions promoting error reduction”; as well as, what kind of error is sought to be reduced, such that it is unclear whether the term "conditions promoting error reduction" refers to a pamphlet that suggests that researchers decrease heteroduplex formation; whether the term refers to reaction conditions that in some way promotes any type of error reduction such as heating, cooling, adding a reagent, extraction, purification, using an enzyme, choosing a hydrophobic solvent, conducting the reaction under nitrogen, etc.; and/or whether the term refers to a mathematical equation such as in using an computer algorithm, a mathematical formula, etc. in order to promote fewer base errors, fewer alignment errors, to decrease the side-products formed, to increase yield and, thus, the metes and bounds of the claim cannot be determined.
	Claim 103 is indefinite for the recitation of the term “wherein the at least one droplet is moved to a second selected feature by activating” in lines 1-2 because claim 102, from which claim 103 depends, does not recite moving the at least one droplet and, thus, the metes and bounds of the claim cannot be determined.
	Claim 109 is indefinite for the recitation of the term “wherein error reduction utilizes a mismatch endonuclease” in lines 1-2 because claim 102, from which claim 109 depends, does not recite a step of “error reduction”, but instead recites “exposing...oligonucleotides to conditions promoting error reduction”, such that it is unclear whether a mismatch endonuclease is a condition that promotes error reduction, and/or whether error reduction is actually accomplished upon exposure to a mismatch endonuclease and, thus, the metes and bounds of the claim cannot be determined.
	Claim 111 is indefinite for the recitation of the term “cleaves heteroduplexes” in line 2 because it is unclear whether the mismatch endonucleases CEL 1 or a surveyor endonuclease generally cleaves heteroduplexes in a reaction; and/or whether the mismatch endonucleases CEL 1 or a surveyor endonuclease cleaves the heteroduplex oligonucleotides formed in instant claim 102 and, thus, the metes and bounds of the claim cannot be determined.
	Claim 112 is indefinite for the recitation of the term “the error-containing duplexes” in line 2. There is insufficient antecedent basis for the term “the error-containing duplexes” in the claim because claim 102 recites the term “homoduplex oligonucleotides”, “heteroduplex oligonucleotides” and “conditions promoting error reduction”. Moreover claims 102 and 109 from which claim 112 depends, does not recite “error-containing duplexes” and, thus, the metes and bounds of the claims cannot be determined.
	Claims 104, 105, 110, 120 and 128 are indefinite insofar as they ultimately depend from claim 102.

Response to Arguments
Applicant’s arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) a person of ordinary skill in the art reading the Specification would readily understand the conditions to promote error reduction such as, for example, using one or more methods of error filtration, error correction, error neutralization or using a mismatch endonuclease (Applicant Remarks, pg. 9, first full paragraph).
Regarding (a), it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that a person of ordinary skill in the art reading the Specification would readily understand the conditions to promote error reduction such as, for example, using one or more methods of error filtration, error correction, error neutralization, or using a mismatch endonuclease, is not found persuasive. As an initial matter, it is noted that the term “promoting” is defined (in part) as: (1) to advance in station, rank or honor; (2) to contribute to the growth or prosperity of; and (3) to get possession of by doubtful means or by ingenuity as evidenced by Merriam-Webster Dictionary (pg. 1), such that the methods encompassing conditions promoting error reduction is completely unclear. Additionally, it is known that spectroscopically measuring the amount of trityl cation liberated at each step of oligonucleotide synthesis is the simplest and most rapid means for the identification of problems with synthesized oligonucleotides prior to deprotection and purification as evidenced by Pollard (pg. 13, first full paragraph); and it was known that methods to enrich error-free DNA molecules includes, for example, (i) applying a two-step assembly process; (ii) improving site-directed mutagenesis; (iii) the use of special mismatch-binding proteins; and (iv) and recursive division using the use of a Divide and Conquer algorithm as evidenced by Linshiz et al. (pg. 2, col 1, last partial paragraph; pg. 2, col 2, first partial paragraph; first full paragraph; and pg. 3, col 1, first partial paragraph). Thus, it is completely unclear as to the nature of the error, the amount or type of “promoting”; and/or the breadth of conditions that qualify as “conditions promoting error reduction” (e.g., using DMF results in oligonucleotides that have an increase in purity by 0.01% as compared to using water; an algorithm that generates data to the third decimal place, a package insert that suggests the use of a particular enzyme, etc.). Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, such that the term can broadly encompass chemical conditions such as solvents; reagents (e.g., magnetic beads, resin, etc.); process steps (e.g., purification, extraction, filtration, fragmentation, etc.); computer programs; algorithmic or mathematical equations; physical conditions (e.g., heating, cooling, fragmenting, etc.); mental conditions (e.g., making a determination or observation, suggesting the application of a new condition, etc.), etc. Furthermore, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims; and that none of the extremely broad methods suggested by Applicant (e.g., an error filtration method) is recited in instant claim 102. Thus, given the broadness and vagueness of the term, one of skill in the art would not be appraised of what is encompassed by the term "conditions promoting error reduction" as recited in instant claim 102, such that the claim remains rejected.

Claim Rejections - 35 USC§ 102
The rejection of claims 102-105, 109-112, 120 and 128 is maintained under 35 U.S.C. 102(b) as
being anticipated by Gascoyne et al. (US Patent Application Publication No. 20030171325, published
September 11, 2003) as evidenced by Kozlowski et al. (Nucleic Acids Research, 2001 , 29(14), 1-13); and Zoller et al. (Biorad Laboratories, 2015, 1-2).
Regarding claims 102-105, 109-112, 120 and 128, Gascoyne et al. teach method for solid phase oligonucleotide synthesis and forming long polynucleotides including synthesizing a sense
oligonucleotide; synthesizing an anti-sense oligonucleotides, annealing the sense and anti-sense
oligonucleotides to form double-stranded DNA (dsDNA), capping the ends of the dsDNA, cleaving
the dsDNA, wherein cleavage occurs at or near a Watson-Crick base pair mismatch; and digesting
uncapped dsDNA; and synthesizing a first proofread dsDNA; synthesizing a second proofread dsDNA;
and ligating the first and second proofread dsDNA to form a long polynucleotide (Abstract). Gascoyne et
al. teach solid-phase synthesis of polypeptides, wherein an initial nucleotide is attached to a suitable solid support material, and the use of DNA synthesizers that automatically sequentially add activated monomers to a growing chain that is linked to an insoluble support (interpreted as providing a first support comprising discrete features; and a plurality of single-stranded oligonucleotides having a
predefined sequence; synthesizing a plurality of oligonucleotides; template-dependent synthesis; and
subjecting to a chain extension reaction, claim 102a, 102c and 102d) (paragraphs [0028]). Gascoyne et
al. teach that synthesis of a specific oligonucleotide can be done using a programmed series of
reagent additions to accomplish the extension (interpreted as chain extension), with washing and
deprotection steps as the product is extended; and that the ability to move droplets along arbitrarily
chosen and crossing paths on a two-dimensional reaction surface eliminates the need for tubes and
vials required in microfluidic adaptations of conventional channel-based fluidic designs (interpreted as
moving droplets), wherein the use of dielectrophoresis (ECP) based programmable fluidic processor
(PRP) allows for reconfigurable, channel-less fluid handling, enabling programmed, multiplexed and/or
parallel microfluidic protocols to be executed, wherein a PFP can include an electrode array whose
individual elements can be addressed with different electrical signals to generate dielectrophoretic or
other manipulation forces that trap, repel, transport, or perform other manipulations upon packets of
material (interpreted as synthesizing by chain extension; at least one droplet on a first feature; and a
second support comprising an array of electrodes; moving the droplet by activating and deactivating the
electrodes; same support; and arranged relative to one another, claims 102b-d and 103-105) (paragraphs
[0029], lines 1-15; and [0104], lines 1-3). Gascoyne et al. that a fluid packet or particle can refer to a
droplet or bubble of a liquid or gas, wherein the fluid packet or particle can refer to a droplet of water,
reagent, solvent, solution sample, a particle or cell suspension, intermediate product, final reaction
product, or an aqueous solution suspended in oil (interpreted as an emulsion, claim 128) (paragraph
[0020], lines 6-13). Gascoyne et al. teach that the term "primer" encompasses any nucleic acid that is
capable of priming the synthesis of a nascent nucleic acid in a template-dependent process,
wherein primers are typically oligonucleotides that can be provided as double-stranded or single-stranded form (interpreted as template-dependent synthesis; and generating double stranded products of
chain extension, claim 102d) (paragraph [0129], lines 6-13). Gascoyne et al. teach that a number of
template-dependent processes are available to amplify the marker sequences present in a given
template sample including polymerase chain reaction (PCR), ligase chain reaction (LCR), repair
chain reaction (RCE), and transcription-based amplification systems (interpreted as chain extension;
template-dependent synthesis; and generating double-stranded products, claim 102d) (paragraphs
[0131]; and [0132], lines 1-10). Gascoyne et al. teach that one example of a chemical cleavage
mismatch (CCM) is described by the following steps: (i) PCR of normal DNA (interpreted as wild-type
DNA) with two fluorescent primers and mutant DNA (interpreted as mutant DNA) with two biotinylated
primers or fluorescent nucleotides and mutant DNA with fluorescent nucleotide and two
biotinylated primers; (ii) denature and anneal PCR products in annealing buffer (interpreted as mutant
and wild-type DNA in the same PCR reaction; denaturing and annealing; template-dependent synthesis;
generating homonduplex and heteroduplex oligonucleotides; and chain extension to generate double-stranded products); (iii) add streptavidin-magnetic beads and hydroxylamine or potassium permanganate
to product; (iv) incubate for 2 hours; (v) remove supernatant and re-suspend bead; (vi) incubate at
90°C; and (vii) snap chill and load on a denaturing gel (interpreted as denaturing and annealing;
template-dependent synthesis; mutant and wild-type DNA in the same PCR reaction; generating
homonduplex and heteroduplex oligonucleotides; chain extension to generate double-stranded products;
and exposing to condition promoting error reduction, claim 102) (paragraph [0057]); wherein it is known
that PCR-amplified DNA fragments are denatured and re-annealed to give a mixture of four duplexes, two
homoduplexes and two heteroduplexes in the heterozygote sample as evidenced by Kozlowski et al.;
and wherein heteroduplex molecules have a mismatch in the double strand, causing a distortion in its
usual confirmation, such that heteroduplexes are generated during polymerase chain reaction (PCR) of
an heterozygous individual or by adding mutant and wild-type DNA in the same PCR reaction or by
denaturing and renaturing a mixture of mutant and wild-type DNA, wherein homoduplex and heteroduplex
bands can be resolved as evidenced by Zoller et al. (pg. 1, col 1; first full paragraph, lines 5-13; and pg.
2, col 1, first full paragraph). Gascoyne et al. teach that after independently synthesizing short
complementary oligos, the antisense sequence can be cleaved from the bead support and annealed
with the sense sequence which is still attached to beads to provide dsDNA, wherein chemical
cleavage of mismatch (CCM) chemistry or enzymatic cleavage of mismatch (ECM) methods can be
used to cleave error-containing DNA (interpreted as exposing and removing error-containing duplexes,
and template-dependent synthesis), rendering it susceptible to enzymatic digestion by appropriate
nuclease, such that the only remaining errors in the DNA will result from fortuitous compensatory
errors that maintain Watson-Crick base pairing in the complementary strands; and that since the
optimized step-wise fidelity for single-strand phosphoramidite synthesis is 0.985, the step-wise
probability of such compensatory errors in aired complementary strands is about 1 error per 18,000
(interpreted as denaturation and annealing to form duplex oligonucleotides; exposing the duplex to
conditions promoting error reduction; template-dependent synthesis; mismatch endonucleases; and
exposing and removing error-containing duplexes, claims 102e, 102f, 109 and 112) (paragraph [0082]).
Gascoyne et al. teach that developments in the understanding of enzymatic mismatch recognition
process has improved the sensitivity and specificity of the methods, and several enzymatic methods
such as those as described by Tayler et al. can be used in error detection (paragraph [0062]). Gascoyne
et al. teach that the DNA endonucleases can include T4 endonuclease V, and that a plant
endonuclease CELI with similar activity has been described (interpreted as mismatch endonuclease;
CELI and cleaves heteroduplexes, claims 109-112) (paragraphs [0063]; and [0065]). Gascoyne et al.
teach that uracil glycosylase and photo-activated guanine modification reagent have been used to
develop a cleavage method that produces Tor G sequencing tracks, such that DNA synthesis by PCR
requires the incorporation of a proportion of uracil bases in place of thymines, wherein these can be
removed by uracil glycosylase and the abasic site is then cleaved by heat or enzymatic treatment
(interpreted as selectively heating one or more discrete features, claim 120) (paragraph [0079]).
Gascoyne et al. teach two ionization/desorption techniques including electrospray/ionspray (ES) mass
spectrometry and matrix-assisted laser desorption/ionization (MALDI) as mass analyzers (interpreted
as heating one or more discrete features) (paragraphs [0145]-[0146]). Gascoyne et al. teach that the method are semi-automatable since modifications have been introduced including fluorescent detection and solid-phase capture of the heteroduplex (interpreted as forming heteroduplexes, claim 102) (paragraph [0058]). Gascoyne et al. teach that two oligonucleotide fragments can be joined together by the addition of complementary homopolymers to the 3’ ends of two fragments (interpreted as homoduplex formation, claim 102) (paragraph [0093]).
Gascoyne et al. meets all the limitations of the claims and, therefore, anticipates the claimed
invention.

Response to Arguments
Applicant’s arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Gascoyne does not teach subjecting the double-stranded products of chain extension to at least one round of denaturation and annealing on a solid support to form homoduplex and heteroduplex oligonucleotides as recited in claim 102 (Applicant Remarks, pg. 10, fifth full paragraph; and pg. 11, first full paragraph, lines 11-13); (b) Gascoyne uses fluorescent nucleotides and biotinylated primers that are not required by the claimed method (Applicant Remarks, pg. 11, first full paragraph).
Regarding (a), Applicant’s assertion that Gascoyne does not teach subjecting the double-stranded products of chain extension to at least one round of denaturation and annealing on a solid support to form homoduplex and heteroduplex oligonucleotides as recited in claim 102, is not found persuasive. Please see the Examiner’s response to Applicant’s arguments in the Office Action mailed September 20, 2021. As an initial matter, it is noted that instant claim 1 does not recite that the step of denaturing and annealing occurs on a solid support as Applicant contends. Moreover, Gascoyne et al. teach:
(i)	a method for solid phase oligonucleotide synthesis including annealing the sense and anti-sense oligonucleotides to form double-stranded DNA (dsDNA), wherein synthesis can be done using a series of reagent additions to accomplish the extension, washing and deprotection steps as the product is extended; and the dsDNA is cleaved, wherein cleavage occurs at or near a Watson-Crick base pair mismatch (interpreted as double stranded products on a solid support; chain extension; and forming homoduplexes and heteroduplexes); and
(ii)	that one example of a chemical cleavage mismatch (CCM) is described by the following steps: (1) PCR of normal DNA and mutant DNA with two biotinylated primers; and (2) denature and anneal PCR products in annealing buffer, such that a “primer” generally refers to a nucleic acid used in an extension or amplification method (interpreted as chain extension; and denaturing and annealing double stranded products; and inherently generating homonduplex and heteroduplex oligonucleotides); wherein it is known that PCR-amplified DNA fragments are denatured and re-annealed to give a mixture of four duplexes, two homoduplexes and two heteroduplexes in the heterozygote sample as evidenced by Kozlowski et al.; and wherein heteroduplexes are generated during polymerase chain reaction (PCR) of an heterozygous individual or by adding mutant and wild-type DNA in the same PCR reaction or by denaturing and renaturing a mixture of mutant and wild-type DNA, wherein homoduplex and heteroduplex bands can be resolved as evidenced by Zoller et al.
Thus, Gascoyne et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Gascoyne uses fluorescent nucleotides and biotinylated primers that are not required by the claimed method, is not found persuasive. Instant claim 102 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including PCR amplification using primers such as biotinylated primers, and fluorescent nucleotides. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
The rejection of claims 102-105, 109-112, 120 and 128 is maintained under 35 U.S.C. 103(a) as
being unpatentable over Gascoyne et al. (US Patent Application Publication No. 20030171325, published
September 11, 2003) in view of Qiu et al. (BioTechniques, 2004, 36, 702-707) as evidenced by Kozlowski
et al. (Nucleic Acids Research, 2001, 29(14), 1-13); and Zoller et al. (Biorad Laboratories, 2015, 1-2).
Regarding claims 102-105, 109-112, 120 and 128, Gascoyne et al. teach method for solid phase oligonucleotide synthesis and forming long polynucleotides including synthesizing a sense
oligonucleotide; synthesizing an anti-sense oligonucleotides, annealing the sense and anti-sense
oligonucleotides to form double-stranded DNA (dsDNA), capping the ends of the dsDNA, cleaving
the dsDNA, wherein cleavage occurs at or near a Watson-Crick base pair mismatch; and digesting
uncapped dsDNA; and synthesizing a first proofread dsDNA; synthesizing a second proofread dsDNA;
and ligating the first and second proofread dsDNA to form a long polynucleotide (Abstract). Gascoyne et
al. teach solid-phase synthesis of polypeptides, wherein an initial nucleotide is attached to a suitable solid support material, and the use of DNA synthesizers that automatically sequentially add activated monomers to a growing chain that is linked to an insoluble support (interpreted as providing a first support comprising discrete features; and a plurality of single-stranded oligonucleotides having a
predefined sequence; synthesizing a plurality of oligonucleotides; template-dependent synthesis; and
subjecting to a chain extension reaction, claim 102a, 102c and 102d) (paragraphs [0028]). Gascoyne et
al. teach that synthesis of a specific oligonucleotide can be done using a programmed series of
reagent additions to accomplish the extension (interpreted as chain extension), with washing and
deprotection steps as the product is extended; and that the ability to move droplets along arbitrarily
chosen and crossing paths on a two-dimensional reaction surface eliminates the need for tubes and
vials required in microfluidic adaptations of conventional channel-based fluidic designs (interpreted as
moving droplets), wherein the use of dielectrophoresis (ECP) based programmable fluidic processor
(PRP) allows for reconfigurable, channel-less fluid handling, enabling programmed, multiplexed and/or
parallel microfluidic protocols to be executed, wherein a PFP can include an electrode array whose
individual elements can be addressed with different electrical signals to generate dielectrophoretic or
other manipulation forces that trap, repel, transport, or perform other manipulations upon packets of
material (interpreted as synthesizing by chain extension; at least one droplet on a first feature; and a
second support comprising an array of electrodes; moving the droplet by activating and deactivating the
electrodes; same support; and arranged relative to one another, claims 102b-d and 103-105) (paragraphs
[0029], lines 1-15; and [0104], lines 1-3). Gascoyne et al. that a fluid packet or particle can refer to a
droplet or bubble of a liquid or gas, wherein the fluid packet or particle can refer to a droplet of water,
reagent, solvent, solution sample, a particle or cell suspension, intermediate product, final reaction
product, or an aqueous solution suspended in oil (interpreted as an emulsion, claim 128) (paragraph
[0020], lines 6-13). Gascoyne et al. teach that the term "primer" encompasses any nucleic acid that is
capable of priming the synthesis of a nascent nucleic acid in a template-dependent process,
wherein primers are typically oligonucleotides that can be provided as double-stranded or single-stranded form (interpreted as template-dependent synthesis; and generating double stranded products of
chain extension, claim 102d) (paragraph [0129], lines 6-13). Gascoyne et al. teach that a number of
template-dependent processes are available to amplify the marker sequences present in a given
template sample including polymerase chain reaction (PCR), ligase chain reaction (LCR), repair
chain reaction (RCE), and transcription-based amplification systems (interpreted as chain extension;
template-dependent synthesis; and generating double-stranded products, claim 102d) (paragraphs
[0131]; and [0132], lines 1-10). Gascoyne et al. teach that one example of a chemical cleavage
mismatch (CCM) is described by the following steps: (i) PCR of normal DNA (interpreted as wild-type
DNA) with two fluorescent primers and mutant DNA (interpreted as mutant DNA) with two biotinylated
primers or fluorescent nucleotides and mutant DNA with fluorescent nucleotide and two
biotinylated primers; (ii) denature and anneal PCR products in annealing buffer (interpreted as mutant
and wild-type DNA in the same PCR reaction; denaturing and annealing; template-dependent synthesis;
generating homonduplex and heteroduplex oligonucleotides; and chain extension to generate double-stranded products); (iii) add streptavidin-magnetic beads and hydroxylamine or potassium permanganate
to product; (iv) incubate for 2 hours; (v) remove supernatant and re-suspend bead; (vi) incubate at
90°C; and (vii) snap chill and load on a denaturing gel (interpreted as denaturing and annealing extension products; template-dependent synthesis; mutant and wild-type DNA in the same PCR reaction; generating homonduplex and heteroduplex oligonucleotides; chain extension to generate double-stranded products; and exposing to condition promoting error reduction, claim 102) (paragraph [0057]); wherein it is known that PCR-amplified DNA fragments are denatured and re-annealed to give a mixture of four duplexes, two homoduplexes and two heteroduplexes in the heterozygote sample as evidenced by Kozlowski et al.; and wherein heteroduplex molecules have a mismatch in the double strand, causing a distortion in its usual confirmation, such that heteroduplexes are generated during polymerase chain reaction (PCR) of an heterozygous individual or by adding mutant and wild-type DNA in the same PCR reaction or by denaturing and renaturing a mixture of mutant and wild-type DNA, wherein homoduplex and heteroduplex bands can be resolved as evidenced by Zoller et al. (pg. 1, col 1; first full paragraph, lines 5-13; and pg. 2, col 1, first full paragraph). Gascoyne et al. teach that after independently synthesizing short complementary oligos, the antisense sequence can be cleaved from the bead support and annealed with the sense sequence which is still attached to beads to provide dsDNA, wherein chemical cleavage of mismatch (CCM) chemistry or enzymatic cleavage of mismatch (ECM) methods can be used to cleave error-containing DNA (interpreted as exposing and removing error-containing duplexes, and template-dependent synthesis), rendering it susceptible to enzymatic digestion by appropriate nuclease, such that the only remaining errors in the DNA will result from fortuitous compensatory errors that maintain Watson-Crick base pairing in the complementary strands; and that since the optimized step-wise fidelity for single-strand phosphoramidite synthesis is 0.985, the step-wise probability of such compensatory errors in aired complementary strands is about 1 error per 18,000 (interpreted as denaturation and annealing to form duplex oligonucleotides; exposing the duplex to conditions promoting error reduction; template-dependent synthesis; mismatch endonucleases; and exposing and removing error-containing duplexes, claims 102e, 102f, 109 and 112) (paragraph [0082]). Gascoyne et al. teach that developments in the understanding of enzymatic mismatch recognition process has improved the sensitivity and specificity of the methods, and several enzymatic methods such as those as described by Tayler et al. can be used in error detection (paragraph [0062]). Gascoyne et al. teach that the DNA endonucleases can include T4 endonuclease V, and that a plant endonuclease CELI with similar activity has been described (interpreted as mismatch endonuclease; CELI and cleaves heteroduplexes, claims 109-112) (paragraphs [0063]; and [0065]). Gascoyne et al. teach that uracil glycosylase and photo-activated guanine modification reagent have been used to develop a cleavage method that produces Tor G sequencing tracks, such that DNA synthesis by PCR requires the incorporation of a proportion of uracil bases in place of thymines, wherein these can be removed by uracil glycosylase and the abasic site is then cleaved by heat or enzymatic treatment (interpreted as selectively heating one or more discrete features, claim 120) (paragraph [0079]). Gascoyne et al. teach two ionization/desorption techniques including electrospray/ionspray (ES) mass spectrometry and matrix-assisted laser desorption/ionization (MALDI) as mass analyzers (interpreted as heating one or more discrete features) (paragraphs [0145]-[0146]). Gascoyne et al. teach that the method are semi-automatable since modifications have been introduced including fluorescent detection and solid-phase capture of the heteroduplex (interpreted as forming heteroduplexes, claim 102) (paragraph [0058]). Gascoyne et al. teach that two oligonucleotide fragments can be joined together by the addition of complementary homopolymers to the 3’ ends of two fragments (interpreted as homoduplex formation, claim 102) (paragraph [0093]).
Gascoyne et al. do not specifically exemplify a surveyor endonuclease (instant claim 110).
Regarding claim 110, Qiu et al. teach a technology based on mismatch-specific DNA
endonuclease from celery, Surveyor nuclease, which is a member of the CEL nuclease family of plant
DNA endonucleases, wherein surveyor endonuclease cleaves with high specificity at the 3' side of
any mismatch site in both DNA strands, including all base substitutions and insertion/deletions up to
at least 12 nucleotides, such that surveyor nuclease technology involves four steps: (i) PCR to amplify
target DNA from both mutant and wild-type reference DNA (interpreted as mutant and wild-type DNA in
the same PCR reaction); (ii) hybridization to form heteroduplexes between mutant and wild-type reference DNA (interpreted as forming heteroduplexes); (iii) treatment of annealed DNA with surveyor
nuclease to cleave heteroduplexes; and (iv) analysis of digested DNA products using the
detection/separation platform of choice; and that the technology is highly sensitive to detecting rare
mutants present at as low as 1 in 32 copies, wherein the protocol can be performed in less than a day
and is suitable for automated and high-throughput procedures (interpreted as mutant and wild-type DNA
in the same PCR reaction; denaturing and annealing; generating homonduplex and heteroduplex
oligonucleotides; chain extension to generate double-stranded products; exposing to conditions
promoting error reduction; and surveyor endonuclease, claim 110) (Abstract). Qui et al. teach that CELI
nuclease has been used to scan large regions of bacterial genomic DNA for mutations and
polymorphisms by cleaving DNA at the 3' side of a mismatch site in both DNA strands (interpreted as
double-stranded), wherein double-stranded cleavage products were fractionated by agarose gel
electrophoresis and detected by Southern hybridization with labeled DNA (interpreted as double stranded products of chain extension) (pg. 702, col 2, last full paragraph, lines 1-6). Qui et al. teach that
control homoduplex was prepared by annealing one of the pair of amplified DNAs alone, such that
when two different alleles are annealed in a 1:1 mixture, mismatch heteroduplexes are formed
approximately 50% of the time (denaturing; annealing; forming homoduplexes and heteroduplexes; and
exposing to conditions promoting error reduction) (pg. 703, col 1; last full paragraph; last seven lines).
It is prima facie obvious to combine prior art elements according to known methods to yield
predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all
the claimed elements were known in the prior art and one skilled in the art could have combined the
elements as claimed by known methods with no change in their respective functions, and the combination
would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR
International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro,
Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage
Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket
Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)". Therefore, in view the benefits of using surveyor nuclease technology as exemplified by Qiu et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of solid-phase oligonucleotide synthesis including enzymatic cleavage of mismatch and/or enzymatic mutation detection
as disclosed by Gascoyne et al. to include a surveyor endonuclease as taught by Qiu et al., with a
reasonable expectation of success in detecting and localizing mismatched or unmatched nucleotides
within heteroduplex DNA; in detecting and mapping both known and unknown mutations including rare
mutants; in cleaving error-containing DNA; and/or in increasing the fidelity of PCR products.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to
one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly
rejected under 35 USC §103(a) as obvious over the art.
	
Response to Arguments
Applicant’s arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Gascoyne in view of Qiu does not teach all elements of the pending claims, and therefore does not render obvious the pending claims; and one of skill would not be lead, based on the teachings of Gascoyne, to the method of claim 102 (Applicant Remarks, pg. 12, second full paragraph); (b) there is no teaching in Qui to subject the double stranded products of chain extension to at least one round of denaturation and annealing for form homoduplex oligonucleotides and heteroduplex oligonucleotides (Applicant Remarks, pg. 12, third full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Gascoyne in view of Qiu does not teach all elements of the pending claims, and therefore does not render obvious the pending claims; and one of skill would not be lead, based on the teachings of Gascoyne, to the method of claim 102, is not found persuasive. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons of record.
Regarding (b), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that there is no teaching in Qui to subject the double stranded products of chain extension to at least one round of denaturation and annealing for form homoduplex oligonucleotides and heteroduplex oligonucleotides, is not found persuasive. Please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teaching of Gascoyne et al. Additionally, Qiu et al. teach:
(i)	the use of Surveyor nuclease to detect mutations involves four steps including: (1) PCR to amplify target DNA from both mutant and wild-type reference DNA; (2) hybridization to form heteroduplexes between mutant and wild-type reference DNA; (3) treatment of both heteroduplex and reference homoduplex DNA with Surveyor nuclease to cleave heteroduplexes; and (4) analysis of DNA products using any suitable separation platform (interpreted as encompassing double stranded products; interpreting PCR as inherently including denaturation and annealing; and the formation of heteroduplexes and homoduplexes);
(ii)	that CELI nuclease has been used to scan large regions of bacterial genomic DNA for mutations and polymorphisms by cleaving DNA at the 3' side of a mismatch site in both DNA strands, wherein double-stranded cleavage products were fractionated by agarose gel electrophoresis and detected by Southern hybridization with labeled DNA (interpreted as double stranded products of chain extension) (pg. 702, col 2, last full paragraph, lines 1-6); and
(iii)	control homoduplex was prepared by annealing one of the pair of amplified DNAs alone, such that when two different alleles are annealed in a 1:1 mixture, mismatch heteroduplexes are formed approximately 50% of the time (denaturing; annealing; and forming homoduplexes and heteroduplexes).
Thus, the combined references teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 112 – 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 103 is rejected under 35 U.S.C. 112, fourth paragraph as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 103 recites (in part) “wherein the at least one droplet is moved to a second selected feature”. Claim 103 depends from claim 102. However, claim 102 does not recite moving at least one droplet to a second selected feature. Thus, claim 103 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 109 recites (in part) “wherein error reduction utilizes a mismatch endonuclease” in lines 1-2. Claim 109 depends from claim 102. However, claim 102 does not recite a step of “error reduction” and, instead, recites “exposing...oligonucleotides to conditions promoting error reduction”. Thus, claim 109 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 112 recites (in part) “exposing the error-containing duplexes to the mismatch endonuclease” in line 2. Claim 112 depends from claims 102 and 109. However, neither of claims 102 or 109 recites “error-containing duplexes”. Thus, claim 112 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
Claims 102-105, 109-112, 120 and 128 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639